DETAILED ACTION
Status of Claims
1.	This is a Final office action in response to communication received on 03/16/2020. Claims 10, 17, and 20 are canceled. Claims 1 and 12 are amended. Claims 1-9, 11-16, 18-19, and 21-23 are pending and examined herein.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The Applicant can resolve this rejection as follows:
–	Amend the claim(s)
–	Cancel the claim(s)
–	File a proper terminal disclaimer
However,
–	Declarations under 37 CFR 1.131 are NOT sufficient to overcome this rejection 
	This is an obviousness type double patenting rejection (ODP). Only one patent can be issued per invention. Claims 1-9, 11-16, 18-19, and 21-23 (20 claims) are rejected on the ground of nonstatutory obviousness-type double patenting claims 1-20 of  Application 15/700753 (now patent US 10,402,848) (20 claims), and as being unpatentable over claims 1, 3-4, 6, 8-9, 11, and 13-14 of U.S. 9,760,904 (particularly note claims 1-3, 12-14, 21-24 of instant application – 9 claims). Although the conflicting claims are not identical, they are not patentably distinct from each other because the differences are as follows:
(A) 
Instant Application # 164421571 claim 1: A method comprising: 
- receiving item information of item listings, the item information previously stored on a website; 
- populating an item database with the item information of the item listings; 
- causing display of the item listings in a user interface; 
- receiving user input, via the user interface, to select at least one of the item listings for listing in an electronic catalog; 
- associating the selected item listing with the electronic catalog;
- displaying a page of the electronic catalog, the page including the item listings and item information; and

- enabling purchase of the item listings from the website via the displayed page of the electronic catalog.
Reference Application 15/700753 (now patent 10,402,848) claim 1: A method comprising:  

- 5retrieving item information from a seller site based on a webpage template that corresponds to a structure of the seller site; 

- storing the item information in a database of item listings; 

- causing display of an item listing from the database of item listings; 

- detecting, using one or more processors, user input to select the displayed 10item listing and position the item listing on a page of a computer-generated electronic catalog;
- arranging the item listing on the page of the computer-generated electronic catalog based on the user input, and 15associating the selected item listing with an identifier of the computer- generated electronic catalog.


(B) 
Instant Application # 164421571 claim 1: A method comprising: 
- receiving item information of item listings, the item information previously stored on a website; 
- populating an item database with the item information of the item listings; 
- causing display of the item listings in a user interface; 
- receiving user input, via the user interface, to select at least one of the item listings for listing in an electronic catalog;
- associating the selected item listing with the electronic catalog;
- displaying a page of the electronic catalog, the page including the item listings and item information; and

- enabling purchase of the item listings from the website via the displayed page of the electronic catalog.
Reference Application 13/367564 (now patent 9,760,904) claim 1:  A method comprising:
generating, by use of a processor, a tagged webpage template corresponding to a seller site;
- extracting item information, from the seller site, that corresponds to item listings from the seller site based on the tagged webpage template corresponding to the seller site;
- storing the extracted item information, from the seller site, that corresponds to the item listings from the seller site in a database of item listings;
- enabling, via a user interface, selection of an item listing corresponding to the extracted item information that is stored in the database;
- arranging the selected item listing on a page of a computer-generated electronic catalog based on a drag and drop selection of the selected item listing from the user interface into a position on the page of the computer-generated electronic catalog;
- recording an identifier of each page in the computer-generated electronic catalog; and
- recording information associating the selected item listing with the identifier of a corresponding page in which the selected item listing appears in the computer-generated electronic catalog.


	As can be seen from the foregoing, the Examiner has noted the differences between claims of instant application with reference patents in (A) and (B) as note above. The Examiner has noted obvious word changes using bold face font and underlining e.g. instead of retrieving per (A) and extracting per (B) the Applicant recites receiving in instant claim. Next, the Examiner has underlined the obvious omissions. Thus,  instead of obtaining listing information and storing in particular way (note retrieving/extracting and storing) the instant application merely recites receiving and populating. Further, both instant application and reference applications per (A) and (B)  allow one to select items to be included in an electronic catalog. Thus, the manner in which the electronic catalog is generated would be obvious as the Applicant appears to have broadened the scope by simply omitting certain details as noted via underlining. In all applications one is allowed to select received/extracted/retrieved items from a website or seller website to be stored in a database and associated/recorded/arranged as item listed in the electronic catalog. Thus, the claimed elements would continue to function in the same manner. Therefore, the foregoing differences would be obvious to a PHOSITA as they allow to receive item listings, populate/store items, select items for an electronic catalog, and associate/record/arrange/edit said selected items such that they can be organized in the electronic catalog, i.e. inventions are the same and only a patent can be granted for an invention. 
	Additionally, a catalog is utilized to facilitate or enable a purchase which would be obvious in view of Sayed et al. (Pub. No.: US 2005/0246627) see paras. [0019] and [0029]-[0033], i.e. it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the invention was made to not only build a catalog of product item listings but make them purchasable with motivation to allow one to enable ecommerce which assists merchants to facilitate or manage sales, management of inventory, and manage/edit product listing via the catalog, see at least Sayed [0031].
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-9, 11-16, 18-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-9, 11, 21-23 are a method; claims 12-16 and 18 are a system; and claim 19 is a method. Thus, each claim 1-9, 11-16, 18-19, and 21-23, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
(I) Abstract recitation, note recitation that is not underlined or non-underlined recitation, as per claims 1-9, 11-16, 18-19, and 21-23 is as follows: 
1.  A method comprising: receiving item information of item listings, the item information previously stored on a website; populating an item database with the item information of the item listings; causing display of the item listings in a user interface; receiving user input, via the user interface, to select at least one of the item listings for listing in an electronic catalog; associating the selected item listing with the electronic catalog; displaying a page of the electronic catalog, the page including the item listings and item information; and enabling purchase of the item listings from the website via the displayed page of the electronic catalog.  
2.  The method of claim 1, further comprising: receiving additional user input to rearrange the selected item listing on  a page of the electronic catalog; and rearranging the selected item listing on the page of the electronic catalog based on the additional user input.  
3.  The method of claim 1, wherein the item information includes at least one of a sales price for the selected item listing, a description of the selected item listing, or an image of the selected item listing.  
4.  The method of claim 1, wherein the item information is received from different websites.  
5.  The method of claim 1, further comprising: receiving, from a client device, a request to access  a page of the electronic catalog; and communicating the page to the client device for display.  
6. The method of claim 5, wherein the page displayed at the client device includes the selected item listing and at least one additional item listing.  
7.  The method of claim 1, wherein the electronic catalog includes a page and at least one additional page.  
8.  The method of claim 1, further comprising: receiving additional user input providing descriptive information related to the electronic catalog; and associating the descriptive information with the electronic catalog.  
9.  The method of claim 1, further comprising receiving additional user input to resize, or reshape the selected item listing.  
11.  The method of claim 1, wherein the selected item listing is displayed on a page of the website.  
12.  A system comprising: one or more processors; and a memory storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving item information of item listings, the item information previously stored on a website; populating an item database with the item information of the item listings; causing display of the item listings in a user interface; receiving user input, via the user interface, to select at least one of the item listings for listing in an electronic catalog; associating the selected item listing with the electronic catalog; displaying a page of the electronic catalog, the page including the item listings and item information; and enabling purchase of the item listings from the website via the displayed page of the electronic catalog.  
13.  The system of claim 12, wherein the operations further comprise: receiving additional user input to rearrange the selected item listing on a page of the electronic catalog; and rearranging the selected item listing on the page of the electronic catalog based on the additional user input.  
14.  The system of claim 12, wherein the item information includes at least one of a sales price for the selected item listing, a description of the selected item listing, or an image of the selected item listing.  
15.  The system of claim 12, wherein the operations further comprise: receiving, from a client device, a request to access a page of the electronic catalog; and communicating the page to the client device for display, wherein the page displayed at the client device includes the selected item listing and at least one additional item listing.  
16.  The system of claim 12, wherein the operations further comprise: receiving additional user input providing descriptive information related to the electronic catalog; and associating the descriptive information with the electronic catalog.  
18.  The system of claim 12, wherein the selected item listing is displayed on a page of the website.  
19.  A method comprising: receiving a request to view an electronic catalog; determining item listings of a website that are associated with of the electronic catalog; receiving item information of the item listings of the website that are associated with the electronic catalog, the item information previously stored on a website; displaying a page of the electronic catalog, the page including the item listings and item information received from the website; and enabling purchase of the item listings from the website via the displayed page of the electronic catalog.  
21.  The method of claim 1, further comprising receiving additional user input to select one of the item listings and drag the selected item listing to reposition the selected item listing on a page of the electronic catalog.  
22.  The method of claim 1, wherein the item listings of the website are displayed in the user interface in response to user input to search the item database for particular item listings of interest.  
23.  The method of claim 1, wherein receiving the item information of the item listings of the website is based on a template that identifies the item information previously stored on the website.   
	Further, the underlined recitation represents additional elements which are evaluated further under step 2A prong two and step 2B analysis.
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of organizing a catalog with purchasable products and enabling purchases of said purchasable products using said catalog which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) [at least note claim 19]. Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract recitation, i.e. additional elements, as noted above for claims 1-9, 11-16, 18-19, and 21-23 via underlining would be readily apparent to a PHOSITA as generic computer or computing components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed disclosure Figs. 7, 9, and their associated description. Further, the claims appear to be implementing a commercial solution to a commercial problem of facilitating e-commerce, see at least as-published spec. para. [0030]. The processor executing the "apply it" instruction is further connected to one or more device merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Also note per MPEP 2106.05(h) for instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags) - similarly here items are received from a data source such as Internet such that an electronic catalog can be populated. Thus, the process is similar to creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent). The abstract idea is intended to be merely carried out in a technical environment such as electronically and network based communication environment e.g. Internet (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of organizing a catalog with purchasable products and enabling purchases of said purchasable products using said catalog (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-9, 11-16, 18-19, and 21-23, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of organizing a catalog with purchasable products and enabling purchases of said purchasable products using said catalog - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here item information stored previously on a website is received]; 

	(ii) (a) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014), (b) Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53, (c) Patent No.: US 6,272,495 [PCT Pub. Date 10/29/1998] note "The text object is produced by an examination of the free-format data by applying natural language processing techniques, such as parsing, which is known in the prior art. Such language processing techniques have been applied to "clean" or "scrub" databases and large and complex software systems have been applied. In each case in the prior art, however, the natural language processing has been applied to analyze the data to enable the creation of new database fields.", and (d) Pub. No.: US 2011/0060645 [0090] note "The external content may be identified based on criteria including the nature of the content that can be processed. For example, content from a selectable domain may include all content that is operable to be processed by a means of semantic analysis (including approaches such as natural language processing of unstructured text, named entity extraction, mapping to linked data through open standards for semantic representation, and many other approaches that are well known in the art)." [similarly here item information stored previously on a website is received]; and

	(iii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here items are associated with the electronic catalog using similar computing components].

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
Claims 1-9, 11-16, 18-19, and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Staib et al. (Pub. No.: US 2007/0282693)  referred to hereinafter as Staib, in view of Sayed et al. (Pub. No.: US 2005/0246627) referred to hereinafter as Sayed
	As per claims 1 and 12, 
- per claim 1 Staib discloses a method comprising: 
- per claim 12 Staib discloses a system comprising: one or more processors; and a memory storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
- per the claim limitations of claims 1 and 12, Staib discloses: 
(a) Staib discloses receiving item information of item listings, the item information previously stored on a website (see Figs. 1-7 and their associated disclosure; [0098]-[0099]); 
(b) Staib discloses populating an item database with the item information of the item listings (see Figs. 1-2 and their associated disclosure; [0049]; [0057]-[0063]); 
(c) Staib discloses causing display of the item listings in a user interface (See Figs. 13-15, 19-20, and their associated disclosure; [0042]-[043]); 
(d) Staib discloses receiving user input, via the user interface, to select at least one of the item listings for listing in an electronic catalog (see Figs. 13-15; 19-20 and their associated disclosure;  [0042]-[043]);
(e) Staib discloses associating the selected item listing with the electronic catalog (see Fig. 23 and its associated disclosure; [0042]-[0044]);
(f) Staib discloses displaying a page of the electronic catalog, the page including the item listings and item information (see Figs. 3, 11, 14-15, 19-20, 22 and their associated disclosure; [0040] note "document templates for various types of documents including but not limited to merchant catalog templates 112, customized catalog templates 114, and user summary templates 116 (see FIG. 2). The document templates contained in the document template library 110 can be adapted using the metadata 704 received by the activity message reporter 108 (if an activity message reporter 108 is used) or generated from the received content data 702. Content data 702 for a merchant web site may include product information, product price, product description or any data contained on a web page. Content data 702 can be in the form of text or graphics.").
	Staib suggests see Figs. 3, 13, 18, and their associated disclosure; [0043], however Staib expressly does not teach (g) enabling purchase of the item listings from the website via the displayed page of the electronic catalog.  
	However in the same field of endeavor Sayed teaches (g) enabling purchase of the item listings from the website via the displayed page of the electronic catalog (see [0019] and [0029]-[0030]; [0031] note "store building module may provide the functionality for the web site to incorporate electronic commerce. The store building module may include a catalog manager, which is designed to assist a merchant in tracking and managing its inventory and sales information"; [0032] note "verify each order, and approve products for shipping. A variety of online payment methods may also be made available to customers, for example, by designing the web services architecture to be compatible with conventional payment gateways. Merchants may, for example, be able to accept credit card transactions (for example, after a merchant account has been set up), electronic check transactions, and payments using the PAYPAL-branded service."; [0033] note "The store building module may also include a tax tool to assist merchants in controlling the amount of sales tax to charge to customers based upon where business is generated. The appropriate tax amount may be applied using menus and tools presented to the merchant during creation and/or management of the web site.").
	Therefore it would be obvious to a PHOSITA before the invention was made to not only build aggregated catalog of product item listings but make the items in the catalog purchasable with motivation to allow one to enable ecommerce which assists merchants to facilitate or manage sales, management of inventory, and manage/edit product listing via the catalog, see at least Sayed [0031].
	As per claims 2 and 13, Staib in view of Sayed teaches the claim limitations of claims 1 and 12. Staib discloses further comprising: receiving additional user input to rearrange the selected item listing on  a page of the electronic catalog; and rearranging the selected item listing on the page of the electronic catalog based on the additional user input (see Figs. 14-15, 19, 20 "Select an image for a closer view, you may move pages, or products by clicking and dragging and dropping items around", and their associated description; [0042]-[0044]). 
	As per claims 3 and 14, Staib in view of Sayed teaches the claim limitations of claims 1 and 2 respectively. Staib discloses wherein the item information includes at least one of a sales price for the selected item listing, a description of the selected item listing, or an image of the selected item listing (see Fig. 22 and its associated disclosure; [0040]).  
	As per claim 4, Staib in view of Sayed teaches the claim limitations of claim 1. Staib discloses wherein the item information is received from different websites (see Fig. 1 and its associated disclosure; [0034]; [0040]; [0098]).  
	As per claims 5, 6, and 15, Staib in view of Sayed teaches the claim limitations of claims 1, 5, and 12 respectively. Staib discloses further comprising: receiving, from a client device, a request to access a page of the electronic catalog (see [0033]; [0043]); and communicating the page to the client device for display, wherein the page displayed at the client device includes the selected item listing and at least one additional item listing (see Figs. 14-15 and 19, 20 note "Select an image for a closer view, you may move pages, or products by clicking and dragging and dropping items around", and their associated description).  
	As per claim 7, Staib in view of Sayed teaches the claim limitations of claim 1. Staib discloses wherein the electronic catalog includes a page and at least one additional page (see Figs. 11, 14-15 and 19, 20 note "Select an image for a closer view, you may move pages, or products by clicking and dragging and dropping items around", and their associated description; [0042]).  
	As per claims 8 and 16, Staib in view of Sayed teaches the claim limitations of claims 1 and 12 respectively. Staib discloses further comprising: receiving additional user input providing descriptive information related to the electronic catalog; and associating the descriptive information with the electronic catalog (see Figs. 9, 14-15 and 19, 20 note "Select an image for a closer view, you may move pages, or products by clicking and dragging and dropping items around", and their associated description; [0042]).  
	As per claim 9, Staib in view of Sayed teaches the claim limitations of claim 1. Staib discloses further comprising receiving additional user input to resize, or reshape the selected item listing (see Figs. 10, 13, 20 note "Select an image for a closer view, you may move pages, or products by clicking and dragging and dropping items around", and their associated description; [0042]; [0044]; [0070]; [0085]).  
	As per claims 11 and 18, Staib in view of Sayed teaches the claim limitations of claims 1 and 12 respectively. Staib discloses wherein the selected item listing is displayed on a page of the website (see Figs. 1-7 and their associated description; [0044]; [0081]; [0090]; [0102]).
	As per claim 19, Staib discloses a method comprising: 
- Staib discloses receiving a request to view an electronic catalog (see [0033]; [0043]); 
- Staib discloses determining item listings of a website that are associated with the electronic catalog (See Figs. 1-7 and their associated disclosure; [0042]-[0043]; [0059]; [0098]-[0099]); 
- Staib discloses receiving item information of the item listings of the website that are associated with the electronic catalog, the item information previously stored on a website (See Figs. 1-7 and their associated disclosure; [0043]; [0059]; [0098]-[0099]); 
- Staib discloses displaying a page of the electronic catalog, the page including the item listings and item information received from the website (See Figs. 19-20 and their associated disclosure; [0043]; [0057])
	Staib suggests see Figs. 3, 13, 18, and their associated disclosure; [0043], however Staib expressly does not teach enabling purchase of the item listings from the website via the displayed page of the electronic catalog. However in the same field of endeavor Sayed teaches enabling purchase of the item listings from the website via the displayed page of the electronic catalog (see [0019] and [0029]-[0030]; [0031] note "store building module may provide the functionality for the web site to incorporate electronic commerce. The store building module may include a catalog manager, which is designed to assist a merchant in tracking and managing its inventory and sales information"; [0032] note "verify each order, and approve products for shipping. A variety of online payment methods may also be made available to customers, for example, by designing the web services architecture to be compatible with conventional payment gateways. Merchants may, for example, be able to accept credit card transactions (for example, after a merchant account has been set up), electronic check transactions, and payments using the PAYPAL-branded service."; [0033] note "The store building module may also include a tax tool to assist merchants in controlling the amount of sales tax to charge to customers based upon where business is generated. The appropriate tax amount may be applied using menus and tools presented to the merchant during creation and/or management of the web site.").
	Therefore it would be obvious to a PHOSITA before the invention was made to not only build aggregated catalog of product item listings but make the items in the catalog purchasable with motivation to allow one to enable ecommerce which assists merchants to facilitate or manage sales, management of inventory, and manage/edit product listing via the catalog, see at least Sayed [0031].
	As per claim 21, Staib in view of Sayed teaches the claim limitations of claim 1. Staib discloses further comprising receiving additional user input to select one of the item listings and drag the selected item listing to reposition the selected item listing on a page of the electronic catalog (see Figs. 14-15, 19, 20 note "Select an image for a closer view, you may move pages, or products by clicking and dragging and dropping items around", and their associated description; [0042]; [0044]).
	As per claim 22, Staib in view of Sayed teaches the claim limitations of claim 1. Staib discloses wherein the item listings of the website are displayed in the user interface in response to user input to search the item database for particular item listings of interest (see [0056]; [0074]; [0090]; [0095]).  
	As per claim 23, Staib in view of Sayed teaches the claim limitations of claim 1. Staib discloses wherein receiving the item information of the item listings of the website is based on a template that identifies the item information previously stored on the website (see [0098]-[0102]).      
Response to Applicant's Remarks/Arguments
5.	Regarding "Interview Summary" note PTOL-413 of record 8/25/2022.
	Regarding "Double Patenting" being held in abeyance based on the Applicant's request.
	Regarding "§ 101 Rejection" the Applicant merely notes "Applicant disagrees. Nevertheless, Applicant amends the claims as discussed during the interview and indicated above to address these issues. Accordingly, Applicant respectfully requests that the § 101 rejection be withdrawn." The rejection has been updated in view of filed claim amendments. The amendments are insufficient to overcome the rejection as explained in the updated rejection. The Applicant has not provided any argument of substance and also fails to explain how the claim amendments overcome the rejection. Therefore, the Examiner respectfully maintains the rejection.
	Regarding "Claim Rejections" (i.e. prior art based rejection), the Applicant argues "Claim 1 stands rejected under § 102 as anticipated by Staib. Applicant
disagrees. However, in the interest of advancing prosecution and without conceding
the propriety of the rejection, claim 1 is amended [...] ." The rejection has been updated and claim 1 is no longer anticipated rather it still remains obvious over the combination of Staib and Sayed contrary to the Applicant's very limited characterization of Staib and Sayed. The rejection of amended claim limitations is as follows:
"(f) Staib discloses displaying a page of the electronic catalog, the page including the item listings and item information (see Figs. 3, 11, 14-15, 19-20, 22 and their associated disclosure; [0040] note "document templates for various types of documents including but not limited to merchant catalog templates 112, customized catalog templates 114, and user summary templates 116 (see FIG. 2). The document templates contained in the document template library 110 can be adapted using the metadata 704 received by the activity message reporter 108 (if an activity message reporter 108 is used) or generated from the received content data 702. Content data 702 for a merchant web site may include product information, product price, product description or any data contained on a web page. Content data 702 can be in the form of text or graphics.").
	Staib suggests see Figs. 3, 13, 18, and their associated disclosure; [0043], however Staib expressly does not teach (g) enabling purchase of the item listings from the website via the displayed page of the electronic catalog.  
	However in the same field of endeavor Sayed teaches (g) enabling purchase of the item listings from the website via the displayed page of the electronic catalog (see [0019] and [0029]-[0030]; [0031] note "store building module may provide the functionality for the web site to incorporate electronic commerce. The store building module may include a catalog manager, which is designed to assist a merchant in tracking and managing its inventory and sales information"; [0032] note "verify each order, and approve products for shipping. A variety of online payment methods may also be made available to customers, for example, by designing the web services architecture to be compatible with conventional payment gateways. Merchants may, for example, be able to accept credit card transactions (for example, after a merchant account has been set up), electronic check transactions, and payments using the PAYPAL-branded service."; [0033] note "The store building module may also include a tax tool to assist merchants in controlling the amount of sales tax to charge to customers based upon where business is generated. The appropriate tax amount may be applied using menus and tools presented to the merchant during creation and/or management of the web site.").
	Therefore it would be obvious to a PHOSITA before the invention was made to not only build aggregated catalog of product item listings but make the items in the catalog purchasable with motivation to allow one to enable ecommerce which assists merchants to facilitate or manage sales, management of inventory, and manage/edit product listing via the catalog, see at least Sayed [0031]."
	Thus, based on the foregoing and contrary to the Applicant's arguments. Sayed clearly teaches enabling ecommerce or purchase and management of listed catalog items or products, see at least Sayed [0029]-[0033]. Therefore, the Examiner respectfully maintains the rejection based on relied upon Sayed reference and the Applicant is to also note that the amended claim features are indeed old and well-known based on pertain prior art references discovered while updating search as noted in the Conclusion section below.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
	- Patent No.: US8121902B1 see Fig. 2 and its associated disclosure; and also note "As illustrated, content area 204 also includes a list 242 of those items that image 208 illustrates and that have been associated with a link to a respective associated page, such as an item detail page. Here, each of items 212-216 has been associated with a link to a respective item detail pages within item catalog 112. List 242, therefore, depicts each of items 212-216, and also includes a name 244, 246, and 248 for each item. Here, each of names 244-248 specify the item as well as a brand name under which the item is sold. Although list 242 depicts illustrations and names of items 212-216, other embodiments of catalog page 200 may instead list one or the other, or may exclude list 242 altogether."
"Content area 204 may also include an icon entitled “Buy it All!” or the like. When selected, this icon enables the user to purchase each item within list 242. Content area 204 may accordingly also illustrate a total price of the collection. That is, content area 204 may illustrate the total cost associated with purchasing the collection of items within list 242. In some instances, this total cost may include a discount when compared with purchasing each of the items individually. Content area 204 may also include an icon entitled"

	- Pub. No.: US2005/0060324A1 see [0057]-[0058] note "5. Catalog Browser WEB Application" and "The catalog browser WEB application enables browsing and navigation of published catalogs. Shoppers use the published catalog to purchase available items or request quotes for non-available items."; [0063]; [0407]; [0416]-[0419]

	- Pub. No.: US 2007/0106570 see [0004] note "A server computer system may provide an electronic version of a catalog that lists the items that are available. A user, who is a potential purchaser, may browse through the catalog using a browser and select various items that are to be purchased. When the user has completed selecting the items to be purchased, the server computer system then prompts the user for information to complete the ordering of the items. This purchaser-specific order information may include the purchaser's name, the purchaser's credit card number, and a shipping address for the order. The server computer system then typically confirms the order by sending a confirming Web page to the client computer system and schedules shipment of the items."; [0006]; [0017]-[0022].

	- Patent No. US 5319542 see "The Requester is the party who defines the need for a purchased item and has the responsibility for creating the purchase requisition. Through an application program, the Requester initiates the requisition by accessing the Public or Private Catalog to search for the item of interest (Block 300). If the item is found, the system will prefill the required fields of the requisition (Block 304). If the item is not in the Catalogs, the required data will have to be manually entered (Block 306)."

	- Patent No.: US US6917922B1note "The present invention provides a customer with context-sensitive account or account-specific information as the customer accesses a product catalog of an online merchant or store. The products may be physical products that are shipped to the customer, digital products (e.g., music files or viewable content) that are downloaded or transmitted to a customer's computing device, tickets for travel or events, services provided to the customer, or a combination thereof." and "The merchant web site may provide various services for enabling customers to browse, search, and make purchases from the online catalog. In addition, information about existing customers of the web site may be stored in a customer database and may include profile and transaction information, such as the names, shipping addresses, email addresses, payment information, preferences, and browsing activity histories of the customers. The merchant web site may also include functionality or services for enabling customers to do one or more of the following: (a) create, and purchase products from, personal wish lists, (b) purchase products as gifts for other customers, (c) explicitly establish affiliations with other customers (e.g., for purposes of sharing purchase histories or other account information), (d) purchase products from, or arrange for delivery of items to, a local store that has an affiliation with the online merchant. "

	- Pub. No.: US 2003/0139976 see [0249] "FIG. 25B shows an example where "Quick Order" catalog has been switched to the active sheet. As well as the first embodiment, "Quick Order" catalog shows relational items applicable to the user's possession or frequently bought items with check boxes and text boxes for order. As shown in FIG. 25B, the catalog sheet CS of the "Quick Order" has "Order" button. If the user intends to buy the items on the catalog, he/she may checks the desired items, input quantity, and click "Order" button. According to those actions, the designated item(s) are ordered to the shopping server 15, and the shopping server 15 will carry out predetermined shipping tasks"

	- Pub. No.: US 2003/0083961 see [0043] note "An online marketplace system which embodies the above and other inventive features will now be described in detail. As will be apparent, many of the disclosed features may be used without others, and may be implemented differently than described herein and/or in combination with features not disclosed herein. Although described primarily in the context of a web site system, the various inventive features are also applicable to other types of multi-user interactive systems in which users may browse and make purchases from an electronic catalog, including but not limited to online services networks, interactive television systems, in-store kiosk systems, and systems that support browsing by voice. The following description is thus intended to illustrate, and not limit, the invention."
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688